Citation Nr: 1224295	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a heart condition, to include ischemic heart disease.


REPRESENTATION

Appellant represented by:	The Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and for a heart condition, to include ischemic heart disease.  On his February 2009 Form 9 appeal, the Veteran requested a Travel Board hearing, which was scheduled for June 2012 at the RO in Portland, Oregon.  In May 2012, the Veteran requested in writing that the Travel Board hearing be rescheduled for October 2012 because he was currently working outside of the United States due to problems with his local economy.  

While the Board observes that the Veteran requested that his Travel Board hearing be rescheduled for October 2012, the Board notes that there is no Travel Board scheduled to for that month in Portland, Oregon.  Nevertheless, the Board concludes that good cause has been shown to reschedule the hearing.  Accordingly, in light of the above, the Board finds that a remand is necessary to reschedule the Veteran's Travel Board hearing.  As the Veteran has suggested that October 2012 is the earlier that he would be available, the RO should schedule the hearing for the earliest available date after September 2012 at the RO in Portland, Oregon.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Travel Board hearing at the Portland, Oregon RO on the earliest available date after September 2012 before a Veterans Law Judge.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


